Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 25, 2006                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  131247                                                                                                  Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  RICK PETERSEN,
            Plaintiff-Appellee,
                                                                     SC: 131247
  v                                                                  COA: 266177
                                                                     WCAC: 03-000260
  MAGNA CORPORATION and MIDWEST
  EMPLOYERS CASUALTY COMPANY,
          Defendants-Appellants.
  and

  KOLEASECO and THE ACCIDENT FUND
  COMPANY, MAGNA CORPORATION and TIG
  INSURANCE COMPANY, BCN
  TRANSPORTATION SERVICES and TIG
  INSURANCE COMPANY, KOLEASECO and
  CITIZENS INSURANCE COMPANY, BCN
  TRANSPORTATION SERVICES,SERTA
  RESTOKRAFT MATTRESS COMPANY and
  HARLEYSVILLE LAKE STATES INSURANCE
  COMPANY,
             Defendants-Appellees.
  _________________________________________


                                    AMENDMENT TO ORDER

                 On order of the Court, the order of September 27, 2006 is amended to
  correct a clerical error by correcting the case title to read as set forth above to accurately
  reflect the identity of the appellants.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 25, 2006                    _________________________________________
                                                                                Clerk